13. Deterioration of the situation in Georgia (vote)
- Before the vote on paragraph 2:
(FR) Mr President, ladies and gentlemen, in order to reflect the reality of the situation in Georgia, I would like to add a phrase after 'South Ossetia and Abkhazia'. I will read it to you in poor English, for which I apologise.
'Deplores, in this regard, the decision taken by the Russian Ministry of Defence on 31 May 2008 to send its forces to Abkhazia to restore the rail and road infrastructure in the breakaway region in accordance with the presidential decree'.
(The oral amendment was accepted)